 1 MCGUIREWOODS LLP
   Jamie D. Wells (SBN 290827)
 2 Two Embarcadero Center
   Suite 1300
 3
   San Francisco, CA 94111-3821
 4 Telephone: 415.844.9944
   Facsimile: 415.844.9922
 5
   K. Issac deVyver (admitted pro hac vice)
 6 Karla Johnson (admitted pro hac vice)
   Tower Two-Sixty
 7
   260 Forbes Avenue
 8 Suite 1800
   Pittsburgh, PA 15222
 9 Telephone: 412.667.6000
   Facsimile: 412.667.6050
10

11 Attorneys for Defendant
   WELLS FARGO BANK, N.A.
12

13
                                   UNITED STATES DISTRICT COURT
14
                                  NORTHERN DISTRICT OF CALIFORNIA
15

16
   EDUARDO PEÑA, individually and on                    CASE NO: 3:19-cv-04065-MMC
17 behalf of all others similarly situated,
                                                        DEFENDANT’S CORPORATE
18                   Plaintiff,                         DISCLOSURE STATEMENT PURSUANT
                                                        TO FED. R. CIV. P. 7.1 AND
19                                                      CERTIFICATE OF INTERESTED
     vs.                                                ENTITIES OR PERSONS PURSUANT TO
20                                                      CIVIL LOCAL RULE 3-15
     WELLS FARGO BANK, N.A.,
21                                                      Complaint Filed: July 16, 2019
                     Defendant.                         Amended Complaint Filed: September 27, 2019
22

23
              Pursuant to Federal Rule of Civil Procedure 7.1 and Civil L.R. 3-15, the undersigned,
24
     counsel of record for Defendant Wells Fargo Bank, N.A. (“Wells Fargo”), certifies that the
25
     following listed persons, associations of persons, firms, partnerships, corporations (including
26
     parent corporations) or other entities may have a financial interest in the subject matter or in a
27
     party that could be substantially affected by the outcome of this proceeding:
28
                                                        1
           DEFENDANT’S CORPORATE DISCLOSURE STATEMENT PURSUANT TO FED. R. CIV. P. 7.1 AND
           CERTIFICATE OF INTERESTED ENTITIES OR PERSONS PURSUANT TO CIVIL LOCAL RULE 3-15
 1        (i)    Wells Fargo Bank is a national banking association organized under the laws of the

 2               United States, and is a wholly-owned subsidiary of Wells Fargo & Company.

 3        (ii)   Wells Fargo & Company is the parent corporation of Wells Fargo Bank. Wells

 4               Fargo & Company is a publicly-traded corporation organized under the laws of

 5               Delaware.

 6        No other publicly held corporation owns 10% or more of Wells Fargo’s stock.

 7        These representations are made to enable the Court to evaluate possible disqualification or

 8 recusal.

 9

10 DATED: October 28, 2019                  MCGUIREWOODS LLP

11

12                                          By: /s/ K. Issac deVyver
                                                K. Issac deVyver
13                                              Attorneys for Defendant Wells Fargo Bank, N.A.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
     DEFENDANT’S CORPORATE DISCLOSURE STATEMENT PURSUANT TO FED. R. CIV. PROC. 7.1 AND
      CERTIFICATE OF INTERESTED ENTITIES OR PERSONS PURSUANT TO CIVIL LOCAL RULE 3-15
